Case 1:18-bk-12050   Doc 79   Filed 09/04/19 Entered 09/04/19 09:10:14   Desc Main
                              Document     Page 1 of 6
Case 1:18-bk-12050   Doc 79   Filed 09/04/19 Entered 09/04/19 09:10:14   Desc Main
                              Document     Page 2 of 6
         Case 1:18-bk-12050                         Doc 79           Filed 09/04/19 Entered 09/04/19 09:10:14                                                            Desc Main
                                                                     Document     Page 3 of 6


                                                                           !" #$ %& ' (                      ) & (
                                                     *         +,,     ) *- . / & 0                          1 +,,            ) *-       . / 2&
          3# # .          $    " "#       &

         4 - .5 -   +                                                                                                                       - $                                       &(
        ( 0   .                                                                                                          7       3 88 ##$
                + 6 6(                                                                                                       ( 0    .     +
                                                                                                                                      + 6 6(




     1# # #               9      , "                 3        3 " #        :         "          , 9.             &                   ; - # 3        <#                      8         3
    % 39 #                    8, 93 "         #     :          " ' #       =        1            "          3;

                                                                                                     !
7       ?      # 79 $                                     &6;66                                  &6;66 @@            ." . $
 # : 7 39 $                                               ( ;6(                                  & ;                  # :0               $                                                    %2 ;2 '
+1    " 8# 7 39 $                                           ;                                      ;                                8 79 #    # :$                                              ( ;2(
 ## #    7 39 %)'$                                          ;                                      ;                                8 79 # , 9 # : %)'$                                           ;
  #         7 39 $                                          ;                                      ;                                8 #       :0                 $                        > 6( ;
     7 39             $                              >266;                                  >2(2;(

    @@ 1          9# , 3 "            9 3     #"          1     #      1 9      13                     8         #           39   # 8"        1 3    ;

                                                                           $
                                "     #                              "     #                                         "                        % &        #
                                                                                                                     0                               ;               %       6 ; '
    .             &                            ( ;6(                                                 @                                               ;               %       & ; 6'
    A                                          ( ;6(                                                 @                                               ;               %      ( ; &'
    A                                         2 ;                                                    @                                               ;               %         ; ('
    A                                                                                   &       ;2   @  " 3 =                                        ;               %      26 ;& '
    * 3                                           ( ;6(                                              @                                               ;               %       & ;6 '
    * 3                                                                                 &       ;2   @  " 3 =                                        ;               %         ; ('
    A"                                          ( ;6(                                                @                                               ;               %      & ;2 '
    A"                                        % ( ;6('                                               @                                               ;               %         ; ('
    A"                                         2 &;6                                                 @ # : + 3 7 39                                  ;                   % 6 ;(2'
    A"                                         2 ;                                                   @                                               ;                     %2 ;2 '
                                                                                                            8     #                       #          ;                     %2 ;2 '
     "                                        &  ;                                                                                                                             ;
                                               ( ;6(                                                                                                                        6( ;
                                > ;       > ( 6&6;62                 > ;        > (2 ;6(

         #        #B %@' 8   # 8 ,,                 , 9              "# # 9                 1        1 8         1       9 " ; ,3 ":                ," 1             =                    #
    "        ),        "9C ;


    - # 3          :         8 1 39                           #, 93 "               "     : " 8 C 9 8 8"     1#                           8 !"               ;       ;  8
      8            : 3 " : # 9 13C                              #1 " 8          1         = 8 8 ;       D( , 1                               8       39              , 9 1
        "         " ## 3 " 9                                               :#           , #    : 9 " ; E " 9                                                     8              :
    #              1 # ##" ;




                                                                                                                                                                                      7
     Case 1:18-bk-12050                                   Doc 79              Filed 09/04/19 Entered 09/04/19 09:10:14                                                   Desc Main
                                                                              Document     Page 4 of 6
                                                                                   !" #$ %& ' ( ) & (
                                                              *         +,,    ) *-              ./ & 0                   1 +,,    ) *-         . / 2&
         3# # .       $       " "#        &

     4 - .5 -                         +                                                                                                                      -       $                &(


                                                                                        '                                 ()

 1# #  # 9    ,                               3       3 "          #     :          "       8"           1        9       3    C # 8       39      #                 8    C 9 8                     8
, 93 "    " ;


                                          "       #
                              *                       $                                          "                                                   " #                  % &        #
                                                                                                     0                                             6( ;                           ;
+                                & ;                                                                                                               &6 ;                         2 ;
                                 & ;                               ;                        9 :              #7       3                           %( ; 2'                      & ;2
.                                & ;                                                                                                              % 2; ('                         ;
A                                & ;                      &        ;2                       " 3          =                                        %2( ;&&'                     2((;6
     C                           & ;                                                                                                              % & ;(2'                      6 ;(
*                                & ;                                                                                                                  ; 6                         ;&
                                 & ;                                                                                                                & ;2                         (; 6
* 3                              & ;                                                                                                               2(&; (                         ;
A"                               & ;                      &        ;2                       " 3          =                                            ;66                      &6 ;2
A"                               & ;                                                                                                               ( ;(                           ; 6
  "                              & ;                                                                                                                2&;&(                      ( ;
                                 & ;                                                                                                               6( ; 2                         ; (
                              >6 &;                >6             &;6(

%7       # B      1##         9       ,       9           #       : 1 1         "                3       3 "          "        1   8 , 1    #     :      "               9 "       3       ;'
E " # :C                                      #     "#1                , 2((;6 ;    "#1  #   88        9 "   , ," 8# 1 8 3 " # :
C                              1 C                , 9C                 9         8 : :1          #   1 8 #C" # 9      9 "   " #;   8
   8       : 3 "               : # 9              13C                   #1 " 8     = 8 2((;6    D( , 1           8 39 , 9 1        "
" ## 3 " 9                                                             :#     , #   : 9 " ; E " 9                     8    :     #
 1 # ##" ;

E "      8   C     , 9 1 # 9 1 , 1    " 1# 3% # :C                  8' # 6( ; ; E " #
C        % # :C        !" 8'    8  1#    3# # #1 " 8 C >  ; ; 1#9 #3 "1         #1    ,                                                                                                         ;       ;
  1 # #1      9 3C       8, 93 "       8 ,    9 1# 9      " ## 1 #1      # ## 1    9 1<#
8 #         :1 1 # : 1     1 88        , !" #         39 : 1   8 3#; 5 1     8 8 8 8     1                                                                                                  ;

5                         1           ,3 "                9        3      C #           C 6          &;6(; 5 8            8 1      9 "     C3 1       "9C        ,       39     # =             8 8"
1         9       3               C    3 "            #       :         39 ;




                                                                                                                                                                                      7
                 Case 1:18-bk-12050   Doc 79   Filed 09/04/19 Entered 09/04/19 09:10:14     Desc Main
         +                                     Document     Page 5 of 6
            8F"# 8 # : 7 39                      & ;
          "  "# 9 " $                              ;
          1       9 " $                            ;
           " 8    8F"# 9  9 " $                    ;
          # : 7 39 $                           > & ;




          +      +    4      +         -7 G   *+ 4 4                $ ,3 " "      3 3     9       #"
            9 "9# 3 " 9 3 1    1     1       1 #"     ; 9 #   # # 3 "1    1     1           9           #"        ,
         1          C       ,3 "       #&         ## , 1 "    , 9 B          # 8 " ,3 " 1 9     83 "1              8
           39 1 # 3 3 "           ; ,3 ":       :1 1 3 "         C          1 # #"      #        "#          ,1
                " B              & )( ) & (;

,                        -     " . $*     "                     "    /        0         "
    "#       #




                                                                                                       7
Case 1:18-bk-12050       Doc 79   Filed 09/04/19 Entered 09/04/19 09:10:14        Desc Main
                                  Document     Page 6 of 6



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                CINCINNATI DIVISION

 In Re:                                        Case No. 1:18-bk-12050

 Angela Darlene Wilkinson                      Chapter 13

 Debtor.                                       Judge Jeffery P. Hopkins

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on September 4, 2019 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on September 4, 2019 addressed to:

          Angela Darlene Wilkinson, Debtor
          1169 Benedict Court
          Cincinnati, OH 45246

                                               Respectfully Submitted,

                                               /s/ Molly Slutsky Simons
                                               Molly Slutsky Simons (0083702)
                                               Sottile & Barile, Attorneys at Law
                                               394 Wards Corner Road, Suite 180
                                               Loveland, OH 45140
                                               Phone: 513.444.4100
                                               Email: bankruptcy@sottileandbarile.com
                                               Attorney for Creditor
